           Case 1:21-cr-00126-BAH Document 21 Filed 04/16/21 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )
                                               ) CRIM NO. 21-CR-126-BAH
TROY FAULKNER,                                 ) Judge: Howell
                                               )
               Defendant.                      )


                 UNOPPOSED MOTION FOR MODIFICATION
                       OF RELEASE CONDITIONS

      COMES NOW Troy Faulkner, by and through counsel, and moves to

modify his release conditions to permit travel, employment, and temporary

residence in the Northern District of Ohio. As reasons therefor, defendant states as

follows:

      1.       On February 26, 2021, this Honorable Court signed an order setting

release conditions for Mr. Faulkner in this matter. As part of the release, Mr.

Faulkner was required to submit to supervision through the Southern District of

Ohio, Columbus Division (a courtesy supervision for the District of Columbia).

With regard to travel restrictions, Mr. Faulkner is currently restricted to the

Southern District of Ohio and, for Court purposes only, the District of Columbia.

He is also required to wear a GPS monitoring device.

      2.       Mr. Faulkner owns his own paint company, Faulkner Painting. He has
                                           1
             Case 1:21-cr-00126-BAH Document 21 Filed 04/16/21 Page 2 of 4




recently been provided an employment opportunity with a major painting

contractor in Ohio, Kaluzne Painting. Mr. Faulkner has worked for Kaluzne

Paintings on multiple projects in the past. However, these particular projects will

require Mr. Faulkner to travel to and work in the Northern District of Ohio.

Furthermore, the project will also require Mr. Faulkner to temporarily reside

outside of the Northern District of Ohio during these projects in a residence

provided by Kaluzne Painting. This employment is expected to begin starting April

21, 2021.1

        3.       Undersigned counsel has spoken to Mr. Faulkner’s Pretrial Services

officer in Columbus, Ohio, Tania Turner. Ms. Turner has confirmed Mr.

Faulkner’s employment opportunity with Kaluzne Painting with its owner, Joe

Kaluzne. Ms. Turner also indicated that her office is able to continue supervision

should Mr. Faulkner work and/or temporarily reside in the Northern District of

Ohio.

        4.       Mr. Faulkner respectfully requests that his release conditions be

expanded to permit employment, travel, and temporary residence to the Northern

District of Ohio. Since the state of Ohio is divided into two federal districts, the



1 The employment also requires him to work overnight hours, as the projects are of commercial properties that are
open to the public during normal business hours. However, the release order currently permits curfew adjustments
with verified employment by Pretrial Services, so no modification is needed in that regard.
                                                        2
           Case 1:21-cr-00126-BAH Document 21 Filed 04/16/21 Page 3 of 4




Northern District of Ohio and the Southern District of Ohio, an order restricting

him to the state of Ohio would suffice.

      5.       Undersigned counsel has spoken to AUSA Emory Cole, who indicates

that he does not oppose this motion.

      WHEREFORE, for the reasons and arguments made above, Defendant Troy

Elbert Faulkner prays that the court modify release conditions to permit him to

amend his release conditions so that Mr. Faulkner may work, travel, and

temporarily reside in the Northern District of Ohio.



                                       Respectfully submitted,

                                       TROY ELBERT FAULKNER
                                       By Counsel


                                          /s/ John L. Machado
                                       John L. Machado, Esq.
                                       Bar No. 449961
                                       Counsel for Troy Elbert Faulkner
                                       503 D Street, N.W., Suite 310
                                       Washington, DC 20001
                                       Telephone: (703) 989-0840
                                       E-mail: johnlmachado@gmail.com




                                          3
      Case 1:21-cr-00126-BAH Document 21 Filed 04/16/21 Page 4 of 4




                             Certificate of Service

 I hereby certify that a true copy of the foregoing was electronically filed with
    the Clerk of the Court using the CM/ECF system this 16th day of April,
2021, which will send a notification of such filing (NEF) to the following to all
                                 counsel of record.


       /s/John L. Machado
    John L. Machado, Esq.
    Bar Number 449961
    Attorney for Troy Elbert Faulkner
    Law Office of John Machado
    503 D Street NW, Suite 310
    Washington, D.C. 20001
    Telephone (703)989-0840
    Email: johnlmachado@gmail.com




                                        4
